

Exhibit 10.194


Dated as of January 15, 2010


AMENDED AND RESTATED IRREVOCABLE CROSS COLLATERAL GUARANTY OF PAYMENT AND
PERFORMANCE


THIS AMENDED AND RESTATED IRREVOCABLE CROSS COLLATERAL GUARANTY OF PAYMENT AND
PERFORMANCE (hereinafter called “Guaranty”) is made by MACK-CALI REALTY, L.P., a
Delaware limited partnership (“Guarantor”) in favor of THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a New Jersey corporation (“Prudential”), and VPCM, LLC, a
Virginia limited liability company (“VPCM”) (collectively, “Lender”, which shall
also mean successors and assigns who become holders of the Note).


W I T N E S S E T H:


WHEREAS, Guarantor is the maker of, or has assumed the obligations of the maker
of, that certain Amended and Restated Promissory Note dated as of November 12,
2004 in the original principal amount of Twenty Three Million Three Hundred
Sixteen Thousand and No/100 Dollars ($23,316,000.00) and payable to the order of
Lender, and of that certain Supplemental Promissory Note dated as of
November 12, 2004 in the original principal amount of Two Million Two Hundred
Eighty Four Thousand and No/100 Dollars ($2,284,000.00) and payable to the order
of Lender (collectively, the “Existing Guarantor Note”; the loan evidenced by
the Existing Guarantor Note is herein referred to as the “Existing Guarantor
Loan”);


WHEREAS, the Existing Guarantor Loan was made pursuant to that certain Amended
and Restated Loan Agreement dated as of November 12, 2004 (the “Existing Loan
Agreement”) by and among, inter alia, Lender and Guarantor relating to seven (7)
cross-collateralized and cross-defaulted loans in the aggregate principal amount
of $150,000,000.00 (the “Existing Loans”); and


WHEREAS, Guarantor, Mack-Cali Realty Corporation, a Maryland corporation (the
“REIT Corporation”), and Mack-Cali Realty, L.P., a  Delaware limited partnership
(the “Operating Partnership”), and the Borrowers listed on Exhibit A attached
hereto and made a part hereof (hereinafter, excluding Guarantor, referred to
collectively as “Borrowers”) have, by that certain First Mortgage Loan
Application Nos. 706 108 235 - 706 108 241, dated January 13, 2010 (the
“Application”), applied for the Loan in the aggregate loan amount of
$150,000,000.00 (the “Aggregate Loan Amount”); and


WHEREAS, Guarantor, Borrowers, the REIT Corporation, the Operating Partnership,
and Lender have agreed, pursuant to that certain Amended and Restated Loan
Agreement dated of even date herewith (the “Loan Agreement”) by and among
Guarantor, Borrowers, the REIT Corporation, the Operating Partnership and Lender
relating to seven (7) cross-collateralized and cross-defaulted loans in the
aggregate principal amount of $150,000,000.00 (hereinafter, excluding the loan
made to Guarantor, referred to collectively as the “Loan”), to refinance the
seven (7) cross-collateralized and cross-defaulted loans referenced in the
Existing Loan Agreement, to amend and restate the terms thereof, and to
re-allocate the loan amounts among the seven (7) Existing Loans representing
additional advances to certain borrowers under the Loan Agreement and
corresponding reductions of loan amounts to other borrowers under the Loan
Agreement; and


WHEREAS, the Loan is, pursuant to the terms of the Application, divided into
seven (7) individual loans (the “Individual Loans”), to be made by Lender in the
amounts set forth on Exhibit B attached hereto and made a part hereof; one of
those Individual Loans is a loan of $23,500,000.00 (the “Mack-Cali Centre II
Loan”) to Guarantor secured by real property located in Bergen County, New
Jersey, known as Mack-Cali Centre II (the “Mack-Cali Centre II Property”) and
which Loan is known as Loan No. 706 108 237 and 706 108 267, and which Loan is
evidenced by an Amended, Restated and Consolidated Promissory Note in favor of
Prudential in the original principal amount of Twelve Million Five Hundred
Thirty Three Thousand Three Hundred Thirty Three and 34/100 Dollars
($12,533,333.34) and an Amended, Restated and Consolidated Promissory Note in
favor of VPCM in the original principal amount of Ten Million Nine Hundred Sixty
Six Thousand Six Hundred Sixty Six and 66/100 Dollars ($10,966,666.66); and
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
WHEREAS, Lender has agreed to make the Loans to Guarantor and the other
Borrowers pursuant to the terms and conditions set forth in the Loan Agreement;
and


WHEREAS, Guarantor and each other Borrower have executed and delivered to the
Lender Amended, Restated and Consolidated Promissory Notes (the “New Notes”) in
the aggregate principal amount of $150,000,000.00 as evidence of their
indebtedness to Lender;  and one or more of the New Notes is executed by
Guarantor in its capacity as a Borrower and as an owner of its respective
Properties as listed on Exhibit A attached hereto, which New Notes are executed
in order to evidence the portion of the Loan that is allocated to such
Individual Loans for such Properties owned by Guarantor; and


WHEREAS, to secure payment of the New Notes and the performance of each
Borrower’s obligations under the Loan Agreement, each Borrower has executed and
delivered to Lender the Security Documents (as defined in the Loan Agreement)
conveying to or for the benefit of Lender, as mortgagees or beneficiaries, as
applicable, certain land and improvements thereon, as well as the other Loan
Documents (as such term is defined in the Loan Agreement;  any term not
otherwise defined herein shall have the meaning assigned to such term in the
Loan Agreement); and


WHEREAS, the Mack-Cali Centre II Loan is one of the Individual Loans, and is
evidenced and secured by, inter alia, the following:


 
(i)
Guarantor’s Amended, Restated and Consolidated Promissory Note of even date
herewith in favor of Prudential in the original principal amount of Twelve
Million Five Hundred Thirty Three Thousand Three Hundred Thirty Three and 34/100
Dollars ($12,533,333.34) and Guarantor’s Amended, Restated and Consolidated
Promissory Note in favor of VPCM in the original principal amount of Ten Million
Nine Hundred Sixty Six Thousand Six Hundred Sixty Six and 66/100 Dollars
($10,966,666.66) (collectively, the “Mack-Cali Centre II Note”); and



 
(ii)
That certain Amended, Restated and Consolidated Mortgage and Security Agreement
of even date herewith between Borrower and Lender, to be recorded in the real
estate records of Bergen County, New Jersey (the “Mack-Cali Centre II
Mortgage”), encumbering the Mack-Cali Centre II Property and securing the
Mack-Cali Centre II Note; and



WHEREAS, notwithstanding the division of the Loan into seven (7) Individual
Loans, certain terms, conditions and provisions of the Application with respect
to the Individual Loans relate to all of the Individual Loans in the aggregate,
and the relationship of all of the Individual Loans to each other, including,
but not limited to, provisions relating to cross-default between the Loans,
cross-collateral issues relating to the Loans, and provisions relating to
release of or substitution of collateral (the “Master Loan Terms”); and


WHEREAS, the REIT Corporation and the Operating Partnership own, directly or
indirectly through qualified REIT subsidiaries, Guarantor and all of the
Borrowers; and
 
 
 
2

--------------------------------------------------------------------------------

 
 



WHEREAS, the entire Loan in the aggregate principal amount of $150,000,000.00 is
to be secured by the Properties listed on Exhibit A attached hereto;
notwithstanding that the Loan is divided into seven (7) Individual Loans,
Guarantor acknowledges that Lender would not make any of the Individual Loans,
or less than all of the Individual Loans, pursuant to the provisions in the
Application relating to the Individual Loans, without making all seven (7)
Individual Loans in compliance with the terms of the Application and except in
accordance with all the provisions set forth in this Guaranty; and


WHEREAS, Guarantor acknowledges that the provisions set forth in this Guaranty
and otherwise set forth in the Loan Documents relating to cross-default,
cross-collateralization and the other Master Loan Terms have resulted in more
favorable economic terms for the Individual Loan to Guarantor, and that
Guarantor would be unable to receive financing in the amount, or at the rate, or
otherwise under more favorable terms, than those set forth herein and,
therefore, there exists direct and valuable consideration for Guarantor’s
consent and agreement to the Master Loan Terms; and


WHEREAS, one of the Master Loan Terms involves the Cross-Collateralization of
each of the Properties, whereby the Properties of each Borrower will secure the
entire Loan by virtue of securing such Borrower’s New Note evidencing such
Borrower’s Individual Loan and such Borrower’s Cross-Collateral Guaranty (as
defined in the Loan Agreement) evidencing such Borrower’s obligation to repay
the other Individual Loans; and


WHEREAS, the Mack-Cali Centre II Property owned by Guarantor will secure the
entire Loan by virtue of securing the Mack-Cali Centre II Note evidencing
Guarantor’s Individual Loan and Guarantor’s Cross-Collateral Guaranty evidencing
Guarantor’s obligation to repay the other Individual Loans; and


WHEREAS, Guarantor will derive financial benefit from the Individual Loans to
the other Borrowers evidenced and secured by the New Notes, Security
Instruments, Loan Agreement and other Loan Documents; the execution and delivery
of this Guaranty by Guarantor is a condition precedent to the advancement by
Lender of the Loan and each of the Individual Loans in order to evidence the
obligation of Guarantor for repayment of the Obligations other than the
Mack-Cali Centre II Loan entered into with respect to the Mack-Cali Centre II
Property, and, with respect to such New Notes and Individual Loans to such
Borrowers, this Guaranty is intended to evidence the separate obligations of
Guarantor under the Loan Agreement as a guarantor of a portion of the Loan as
and to the extent described herein and subject to the Limited Recourse Liability
provisions incorporated by reference herein from the Mack-Cali Centre II Note;
and


WHEREAS, in connection with the Existing Loans other than the Existing Guarantor
Loan Guarantor delivered to Lender that certain Amended and Restated Irrevocable
Cross-Collateral Guaranty of Payment and Performance dated as of April 30, 1998
(the “Existing Guaranty”); and


WHEREAS, all of the terms, covenants and provisions of the Existing Guaranty are
hereby modified, amended and restated so that henceforth such terms, covenants
and provisions shall be those set forth in this Guaranty, and the Existing
Guaranty, as so modified, amended and restated in its entirety, is hereby
ratified and confirmed in all respects by Guarantor.


NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Guaranty by this reference,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby conclusively acknowledged, Guarantor hereby covenants and agrees with
Lender as follows:
 
 
 
3

--------------------------------------------------------------------------------

 
 



FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged,
and in accordance with the terms provided below, Guarantor absolutely and
unconditionally guarantees and agrees to pay to Lender at the address designated
in the Notes (defined below) for payment thereof or as such address may be
changed as provided in the Notes or the Instrument, all Obligations (defined
below) of Borrowers, under the Notes and other Documents (defined below), and
absolutely and unconditionally covenants and agrees with Lender pursuant to the
terms of this Guaranty, subject, however, to the provisions of Section 3 hereof,
as follows:


1.           As used in this Guaranty, the term (i) “Documents” shall have the
same meaning as set forth in the Instruments (defined below); (ii) “Obligations”
shall have the same meaning as set forth in the Instruments; (iii) “Notes” shall
refer to the New Notes, but excluding the Mack-Cali Centre II Note, as the same
may be modified, amended, renewed, extended, and/or substituted, which Notes are
secured by the Instrument (as hereinafter defined); (iv) “Instruments” shall
refer to each Amended, Restated and Consolidated Mortgages and Security
Agreements of even date herewith, from Borrowers to or for the benefit of
Lender, and recorded or to be recorded in the public records of Bergen County,
New Jersey, which secure the Notes; (v) “Cross Collateral Property” shall have
the same meaning as set forth in the Instruments; (vi) “Loans” shall mean the
Loan pursuant to the Loan Agreement, but excluding the Loan evidenced by the
Mack-Cali Centre II Note, and (vii) “Costs” shall have the same meaning as set
forth in the Instrument;.  Capitalized terms used herein and not defined herein
shall have the meaning ascribed to such terms in the Instruments.


2.           Subject to the provisions of Section 3 hereof, in the event
Borrowers fail to pay the Obligations, Guarantor shall upon written demand (not
later than five (5) days after written demand) of Lender promptly and with due
diligence pay to and for the benefit of Lender all of the Obligations, and, in
addition, Guarantor further agrees to pay any and all Costs incurred or expended
by Lender in collecting any of the Obligations or in enforcing any right granted
hereunder.  This Guaranty is the “Note” referred to and secured by the Amended,
Restated and Consolidated Second Priority Mortgage and Security Agreement
(Subordinate Mortgage to Secure Cross Collateral Guaranty) of even date herewith
between Borrower and Lender, to be recorded in the real estate records of Bergen
County, New Jersey and is secured by the Mack-Cali Centre II Property.


3.           Guarantor’s liability under this Guaranty is expressly not subject
to, or limited by, any limitations on Borrowers’ liability set forth in the
Notes, and Guarantor agrees and acknowledges that Lender is relying upon this
Guaranty in making the Loans to Borrowers.  Notwithstanding the foregoing, the
provisions of Paragraph 8 and Paragraph 9 of the Mack-Cali Centre II Note are
incorporated into this Guaranty as if such provisions were set forth in their
entirety in this Guaranty.  Guarantor agrees that any exculpatory language (the
“Other Exculpatory Language”) contained in the Notes (other than the Mack-Cali
Centre II Note) which Other Exculpatory Language limits any liability of
Guarantor with respect to the Individual Loans related to such Properties, shall
in no event apply to limit Lender’s recourse under this Guaranty, and the Other
Exculpatory Language will not prevent Lender from proceeding against Guarantor
to enforce this Guaranty in the manner set forth in the following
sentences.  Notwithstanding the foregoing provisions of this Section 3 with
respect to the Other Exculpatory Language applicable to Guarantor’s obligations
and liabilities under Notes and Security Instruments (other than those with
respect to the Mack-Cali Centre II Property), Guarantor’s liability under this
Guaranty shall be limited to Guarantor’s interest in the Mack-Cali Centre II
Property and the other Collateral (as defined in the Mack-Cali Centre II
Mortgage) encumbered or conveyed thereby in the Loan Documents with respect to
the Mack-Cali Centre II Property.  Guarantor’s limited recourse liability under
this Guaranty shall be subject to the same limitations and other provisions as
are set forth in Paragraph 8 and Paragraph 9 of the Mack-Cali Centre II Note,
all of which terms and provisions are incorporated herein by this reference,
and, except to the extent provided therein, Lender shall not enforce any
deficiency judgment or personal money judgment against Guarantor or any of its
respective constituent partners, or any of their respective officers, directors,
agents, or shareholders with respect to the obligations arising under and
evidenced by this Guaranty.
 
 
 
4

--------------------------------------------------------------------------------

 
 



4.           In the event that Lender elects to foreclose or to accept a
deed-in-lieu of foreclosure under the Instruments, Guarantor hereby acknowledges
and agrees that Guarantor’s recourse liability under this Guaranty as determined
above shall be calculated after deduction from the outstanding Obligations
(including, but not limited to, all principal, accrued interest, Prepayment
Premium [as defined in the Notes], advances and other charges) of (i) the amount
of money bid by or received by Lender at a foreclosure sale, or (ii) the value
of the Cross Collateral Property or any other property received by Lender as
consideration for acceptance of a deed-in-lieu of foreclosure.


5.           In the event that Lender accepts a deed-in-lieu of foreclosure, the
value of the Cross Collateral Property and any other property received by Lender
shall be conclusively determined by an independent MAI appraiser, selected by
Lender in its sole discretion, having not less than five (5) years’ experience
in appraising commercial real estate in the area where the Cross Collateral
Property is located.  The fees and costs of said MAI appraiser shall be paid by
Guarantor.


6.           Guarantor’s recourse liability under this Guaranty shall continue
with respect to any and all Obligations, until Lender has been paid the full
amount of the Obligations from any person or entity at the time of foreclosure
or following an Event of Default; provided, however, that Guarantor’s recourse
liability under this Guaranty shall be in addition to, and not in lieu of, any
liability or obligations of Guarantor under any other document or other
instrument delivered by Guarantor in connection with the Loans.


7.           Guarantor also acknowledges and agrees that Lender shall have the
right to seek collection of the recourse portion of the Loans under this
Guaranty from Guarantor without commencement of any foreclosure proceedings,
subject, however, to the terms of Section 3 hereof.


8.           Guarantor expressly waives presentment for payment, demand, notice
of demand and of dishonor and nonpayment of the Obligations or any part thereof,
notice of intention to accelerate the maturity of the Obligations or any part
thereof, notice of disposition of collateral, notice of acceleration of the
maturity of the Obligations or any part thereof, protest and notice of protest,
diligence in collecting, and the bringing of suit against any other
party.  Guarantor agrees that Lender shall be under no obligation to: (i) notify
Guarantor of its acceptance of this Guaranty or of any advances made or credit
extended on the faith of this Guaranty; (ii) notify Guarantor of Borrowers’
failure to make payments due under the Notes as it matures or the failure of
Borrowers to pay any of the Obligations as they mature or any default in
performance of any obligations required by the Notes, the Instruments or any
other Document; (iii) use diligence in preserving the liability of any person
with respect to the Obligations, or with respect to the Notes, the Instruments
or any other Document; (iv) use diligence in collecting payments or demanding
performance required by the terms of the Notes, the Instruments or any other
Document; or (v) bring suit against, or take any other action against, any party
to enforce collection of the Notes, the Instruments or any other Document.


9.           Guarantor waives all legal defenses (at law or in equity) given or
available to sureties or guarantors other than the actual payment in full of all
Obligations, and waives all legal defenses (at law or in equity) based upon the
validity, legality or enforceability of the Notes, the Instruments or any other
Document (including, without limitation, any claim that the Notes, the
Instruments or any other Document is or was in any way usurious), or otherwise
with respect to the Obligations.  In accordance with the terms of this Guaranty,
Guarantor agrees and acknowledges that it shall be primarily liable for payment
of the Obligations (subject only to the limitations set forth above) in the
event of default or foreclosure.
 
 
 
5

--------------------------------------------------------------------------------

 
 



10.           Guarantor acknowledges and agrees that from time to time, at
Lender’s discretion, with or without valuable consideration, without
authorization from or notice to Guarantor, and without impairing, modifying,
releasing, limiting or otherwise affecting Guarantor’s liability under this
Guaranty, Lender may: (i) alter, compromise, accelerate, renew, extend or change
the time or manner for the payment of any or all of the Obligations due under
the Notes, the Instruments or any other Document; (ii) increase or reduce the
rate of interest with respect to the Notes or Loans; (iii) take and surrender
security, exchange security by way of substitution, or in any way Lender deems
necessary take, accept, withdraw, subordinate, alter, amend, modify or eliminate
security; (iv) add or release or discharge endorsers, guarantors or other
obligors; (v) make changes of any kind whatsoever in the terms of the Notes, the
Instruments or any other Document; (vi) make changes of any kind whatsoever in
the manner Lender does business with Borrowers; (vii) settle or compromise with
Borrowers or any other person(s) liable on the Notes, the Instruments or any
other Document on such terms as Lender determines; (viii) apply all moneys
received from Borrowers or others, or from any security held (whether or not
held under a mortgage, deed of trust, deed to secure debt or other instrument),
in such manner upon the Notes or upon any other obligation arising under the
Instruments or any other Document (whether then due or not) as Lender determines
to be in its best interest, and without in any way being required to marshal
securities or assets or to apply all or any part of such moneys upon any
particular part of the Notes, the Instruments or any other Document, except to
the extent as may be expressly provided therein.


11.           Guarantor agrees that Lender is not required to retain, hold,
protect, exercise due care with respect to, perfect security interests in, or
otherwise assure or safeguard any security for the Notes or the
Loans.  Guarantor agrees and acknowledges that Lender’s failure to do any of the
foregoing and Lender’s failure to exercise any other right or remedy available
to Lender shall in no way affect or alter any of Guarantor’s obligations under
this Guaranty or any security furnished by Guarantor, or give Guarantor any
recourse against Lender.


12.           Guarantor agrees that its liability under this Guaranty shall not
be modified, changed, released, limited or impaired in any manner whatsoever on
account of any or all of the following: (i) the incapacity, death, disability,
dissolution or termination of Guarantor, Borrowers, Lender or any other person
or entity; (ii) the failure by Lender to file or enforce a claim against the
estate (either in administration, bankruptcy or other proceeding) of Borrowers
or any other person or entity; (iii) the inability of Lender, Guarantor or any
other person or entity to recover from Borrowers or any other party due to the
expiration of any statute of limitations or due to any other cause whatsoever;
(iv) the claim or assertion (whether or not successful) by Borrowers or any
other person or entity of any available defenses, set-off rights or
counterclaims (other than payment in full of the Obligations) during any
judicial, arbitration, or mediation proceeding; (v) the transfer(s) of any
portion of the Cross Collateral Property encumbered by the Instruments or of any
other secured collateral by other instrument securing payment of the
Obligations; (vi) any modifications, extensions, amendments, consents, releases
or waivers with respect to the Notes, the Instruments or any other Document,
including, but not limited to, any other instrument that may now or hereafter
secure the payment of the Obligations or this Guaranty; (vii) Lender’s failure
to give any notice to Guarantor of any default under the Notes, the Instruments
or any other Document, including, but not limited to, any other instrument
securing the payment of the Obligations or this Guaranty; (viii) Guarantor is or
becomes liable for any indebtedness owed by Borrowers to Lender other than that
which is secured by this Guaranty; or (ix) any impairment, modification, change,
release or limitation of the liability of, or stay of actions or lien
enforcement proceedings against, Borrowers, its property, or its estate in
bankruptcy resulting from the operation of any present or future provision of
11 U.S.C. §101 et. seq. or any other present or future federal or state
insolvency, bankruptcy or similar law (all of the foregoing hereinafter
collectively called “Applicable Bankruptcy Law”) or from the decision of any
court.
 
 
 
6

--------------------------------------------------------------------------------

 
 




13.           Guarantor agrees and acknowledges that Lender shall not be
required to (i) pursue any other remedies before invoking the benefits of the
guaranties contained in this Guaranty, or (ii) make demand upon or institute
suit or otherwise pursue or exhaust its remedies against Borrowers or any surety
other than Guarantor or to proceed against any security now or hereafter
existing for the payment of any of the Obligations.  Guarantor also acknowledges
that Lender may maintain an action on this Guaranty without joining Borrowers in
such action and without bringing a separate action against Borrowers.


14.           If the Notes, the Instruments or any other Document cannot be
enforced against Borrowers for any reason whatsoever (including but not limited
to the legal defenses of ultra vires, lack of authority, illegality, force
majeure, act of God, usury or impossibility), such unenforceability shall not
affect Guarantor’s liability under this Guaranty.  Guarantor agrees that it
shall be liable to the extent provided in this Guaranty notwithstanding the fact
that Borrowers may be held not to be liable for such Obligations or not liable
to the same extent as Guarantor’s liability.


15.           Guarantor agrees that in the event that Borrowers do not or
otherwise are unable to pay the Obligations for any reason (including, without
limitation, liquidation, dissolution, receivership, conservatorship, insolvency,
bankruptcy, assignment for the benefit of creditors, sale of all or
substantially all assets, reorganization, arrangement, composition, or
readjustment of, or other similar proceedings affecting the status, composition,
identity, existence, assets or obligations of Borrowers, or the disaffirmance or
termination of any of the Obligations in or as a result of any such proceeding),
Guarantor shall pay the Obligations and such occurrence shall in no way affect
Guarantor’s obligations under this Guaranty.


16.           Should the status, structure or composition of Borrowers or any of
them change, Guarantor agrees that this Guaranty shall continue and shall also
cover the Obligations of Borrowers under the new status, structure or
composition of Borrowers, or of any successor.  This Guaranty shall remain in
full force and effect notwithstanding any transfer of the Cross Collateral
Property encumbered by the Instruments.


17.           In the event any payment by Borrowers to Lender is held to
constitute a preference under any Applicable Bankruptcy Law, or if for any other
reason Lender is required to refund or does refund such payment or pay such
amount to any other party, Guarantor acknowledges that such payment by Borrowers
to Lender shall not constitute a release of Guarantor from any liability under
this Guaranty, but Guarantor agrees to pay such amount to Lender upon demand and
this Guaranty shall continue to be effective or shall be reinstated, as the case
may be, to the extent of any such payment or payments.


18.           Guarantor agrees that it shall not have (i) the right to the
benefit of, or to direct the application of, any security held by Lender
(including the Cross Collateral Property covered, conveyed or encumbered by the
Instruments and any other instrument securing the payment of the Obligations),
(ii) any right to enforce any remedy which Lender now has or hereafter may have
against Borrowers, or (iii) any right to participate in any security now or
hereafter held by Lender.


19.           Guarantor also agrees that it shall not have (i) any defense
arising out of the absence, impairment or loss of any right of reimbursement or
subrogation or other right or remedy of Guarantor against Borrowers or against
any security resulting from the exercise or election of any remedies by Lender
(including the exercise of the power of sale under the Instruments), or (ii) any
defense arising by reason of any disability or other defense of Borrowers or by
reason of the cessation, from any cause (other than as a result of payment in
full of the Obligations), of Borrowers’ liability under the Notes, the
Instruments or any other Document.
 
 
 
7

--------------------------------------------------------------------------------

 
 



20.           Guarantor agrees that any payment it makes of any amount pursuant
to this Guaranty shall not in any way entitle Guarantor to any right, title or
interest (whether by way of subrogation or otherwise) in and to the Notes, the
Instruments or any other Document, or any proceeds attributable to the Notes,
the Instruments or any other Document, unless and until the full amount of the
Obligations owing to Lender has been fully paid.  At such time as the full
amount of the Obligations owing to Lender has been fully paid, Guarantor shall
be subrogated as to any payments made by it to Lender’s rights against Borrowers
and/or any endorsers, sureties or other guarantors.  For the purposes of the
preceding sentence only, the full amount of the Obligations shall not be deemed
to have been paid in full by foreclosure of the Instruments or by acceptance of
a deed-in-lieu of foreclosure, and Guarantor hereby waives and disclaims any
interest which it might have in the Cross Collateral Property encumbered by the
Instruments or other collateral security for the Obligations, by subrogation or
otherwise, following such foreclosure or Lender’s acceptance of a deed-in-lieu
of foreclosure.


21.           Guarantor expressly subordinates its rights to payment of any
indebtedness owing from Borrowers to Guarantor(including, but not limited to,
property management and construction management fees and leasing commissions),
whether now existing or arising at any time in the future, to the right of
Lender to first receive or require payment of the Obligations in full (and
including interest accruing on the Notes after any petition under Applicable
Bankruptcy Law, which post-petition interest Guarantor agrees shall remain a
claim that is prior and superior to any claim of Guarantor notwithstanding any
contrary practice, custom or ruling in proceedings under such Applicable
Bankruptcy Law).  Guarantor further agrees, upon the occurrence of an Event of
Default, not to accept any payment or satisfaction of any kind of indebtedness
of Borrowers to Guarantor or any security for such indebtedness without Lender’s
prior written consent.  If Guarantor should receive any such payment,
satisfaction or security for any indebtedness owed by Borrowers to Guarantor,
Guarantor agrees to deliver the same without delay to Lender in the form
received, endorsed or assigned for application on account of, or as security
for, the Recourse Liability; until such payment, satisfaction or security is
delivered, Guarantor agrees to hold the same in trust for Lender.


22.           Under no circumstances shall the aggregate amount paid or agreed
to be paid under this Guaranty exceed the highest lawful rate permitted under
applicable usury law (the “Maximum Rate”) and the payment obligations of
Guarantor hereunder are hereby limited accordingly.  If under any circumstances,
whether by reason of advancement or acceleration of the unpaid principal balance
of the Notes or otherwise, the aggregate amounts paid hereunder shall include
amounts which by law are deemed interest and which could exceed the Maximum
Rate, Guarantor stipulates that payment and collection of such excess amounts
shall have been and will be deemed to have been the result of a mistake on the
part of both Guarantor and Lender, and Lender shall promptly credit such excess
(only to the extent such interest payments are in excess of the Maximum Rate)
against the unpaid principal balance of the Notes, and any portion of such
excess payments not capable of being so credited shall be refunded to
Guarantor.  The term “applicable law” as used in this paragraph shall mean the
laws of the Property State (as such term is defined in the Instruments) or the
laws of the United States, whichever laws allow the greater rate of interest, as
such laws now exist or may be changed or amended or come into effect in the
future.


23.           Guarantor hereby represents, warrants and covenants to and with
Lender as follows: (i) the making of the Loans by Lender to Borrowers are and
will be of direct interest, benefit and advantage to Guarantor; (ii) Guarantor
is solvent, is not bankrupt and has no outstanding liens, garnishments,
bankruptcies or court actions which could render Guarantor insolvent or
bankrupt; (iii) there has not been filed by or against Guarantor a petition in
bankruptcy or a petition or answer seeking an assignment for the benefit of
creditors, the appointment of a receiver, trustee, custodian or liquidator with
respect to Guarantor or any substantial portion of Guarantor’s property,
reorganization, arrangement, rearrangement, composition, extension, liquidation
or dissolution or similar relief under Applicable Bankruptcy Law; (iv) all
reports, financial statements and other financial and other data which have been
or may hereafter be furnished by Guarantor to Lender in connection with this
Guaranty are or shall be true and correct in all material respects and do not
and will not omit to state any fact or circumstance necessary to make the
statements contained therein not misleading and do or shall fairly represent the
financial condition of Guarantor as of the dates and the results of Guarantor’s
operations for the periods for which the same are furnished, and no material
adverse change has occurred since the dates of such reports, statements and
other data in the financial condition of Guarantor; (v) the execution, delivery
and performance of this Guaranty do not contravene, result in the breach of or
constitute a default under any mortgage, deed of trust, lease, promissory note,
loan agreement or other contract or agreement to which Guarantor is a party or
by which Guarantor or any of its properties may be bound or affected and do not
violate or contravene any law, order, decree, rule or regulation to which
Guarantor is subject; (vi) there are no judicial or administrative actions,
suits or proceedings pending or, to the best of Guarantor’s knowledge,
threatened against or affecting Guarantor which would have a material adverse
effect on either the Property or Borrower’s ability to perform its obligations,
or involving the validity, enforceability or priority of this Guaranty; and
(vii) this Guaranty constitutes the legal, valid and binding obligation of
Guarantor enforceable in accordance with its terms.
 
 
 
8

--------------------------------------------------------------------------------

 
 



24.           Guarantor will furnish to Lender the financial statements and
other information as to Guarantor as are described in Section 3.15 of the
Instrument, on or before the deadlines set forth therein. Guarantor will provide
to Lender such other financial information and statements concerning Guarantor's
financial status as Lender may request from time to time, all of which shall be
in form and substance acceptable to Lender. Guarantor shall be in default
hereunder if there is any falsity in any material respect or any material
omission in any representation or statement made by Guarantor to Lender or in
any information furnished Lender, by or on behalf of Borrower or Guarantor, in
connection with the Loan and/or any of the Obligations, as determined by Lender
in its sole and absolute discretion.


25.           Guarantor further agrees to the following:


(a)           Where two or more persons or entities have executed this Guaranty,
unless the context clearly indicates otherwise, all references herein to
“Guarantor” shall mean the guarantors hereunder or either or any of them.  All
of the obligations and liability of said guarantors hereunder shall be joint and
several.  Suit may be brought against said guarantors, jointly and severally, or
against any one or more of them, or less than all of them, without impairing the
rights of Lender against the other or others of said guarantors.  Lender may
compound with any one or more of said guarantors for such sums or sum as it may
see fit and/or release such of said guarantors from all further liability to
Lender for such indebtedness without impairing the right of Lender to demand and
collect the balance of such indebtedness from the other or others of said
guarantors not so compounded with or released.  However, said guarantors agree
that such compounding and release shall in no way impair the their rights as
among themselves.


(b)           Except as otherwise provided herein, the rights of Lender are
cumulative and shall not be exhausted by its exercise of any of its rights under
this Guaranty or otherwise against Guarantor or by any number of successive
actions, until and unless all Obligations have been paid and each of the
obligations of Guarantor under this Guaranty have been performed.


(c)           Intentionally Omitted.


(d)           Any notice or communication required or permitted under this
Guaranty shall be given in writing, sent by (i) personal delivery, or
(ii) expedited delivery service with proof of delivery, or (iii) United States
mail, postage prepaid, registered or certified mail, sent to the intended
addressee at the address shown below, or to such other address or to the
attention of such other person(s) as hereafter shall be designated in writing by
the applicable party sent in accordance herewith.  Any such notice or
communication shall be deemed to have been given and received either at the time
of personal delivery or, in the case of delivery service or mail, as of the date
of first attempted delivery on a business day at the applicable address and in
the manner provided herein.
 
 
 
9

--------------------------------------------------------------------------------

 
 



(e)           This Guaranty shall be deemed to have been made under and shall be
governed in all respects by the laws of the Property State.


(f)           This Guaranty may be executed in any number of counterparts with
the same effect as if all parties hereto had signed the same document.  All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.


(g)           This Guaranty may only be modified, waived, altered or amended by
a written instrument or instruments executed by the party against which
enforcement of said action is asserted.  Any alleged modification, waiver,
alteration or amendment which is not so documented shall not be effective as to
any party.


(h)           The books and records of Lender showing the accounts between
Lender and Borrowers shall be admissible in any action or proceeding arising
from this Guaranty as prima facie evidence for any claim whatsoever, absent
manifest error.


(i)           Guarantor waives and renounces any and all homestead or exemption
rights Guarantor may have under the United States Constitution, the laws of the
Property State, or the laws of any state as against Guarantor, and Guarantor
transfers, conveys and assigns to Lender a sufficient amount of such homestead
or exemption as may be allowed, including such homestead or exemption as may be
set apart in bankruptcy, to pay and perform the obligations of Guarantor arising
under this Guaranty.  Guarantor hereby directs any trustee in bankruptcy having
possession of such homestead or exemption to deliver to Lender a sufficient
amount of property or money set apart as exempt to pay and perform such
Guarantor obligations.


(j)           The terms, provisions, covenants and conditions of this Guaranty
shall be binding upon Guarantor, its heirs, devisees, representatives,
successors and assigns, and shall inure to the benefit of Lender and Lender’s
transferees, credit participants, successors, assigns and/or endorsees.


(k)           Within this Guaranty, the words of any gender shall be held and
construed to include any other gender, and the words in the singular number
shall be held and construed to include the plural and the words in the plural
number shall be held and construed to include the singular, unless the context
otherwise requires.


(l)           A determination that any provision of this Guaranty is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision, and any determination that the application of any provision of
this Guaranty to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
any other persons or circumstances.  Accordingly, the provisions of this
Guaranty are declared to be severable.
 
 
 
10

--------------------------------------------------------------------------------

 
 



THIS GUARANTY is executed as of the date and year first above written.



 
GUARANTOR:
 
MACK-CALI REALTY, L.P., a Delaware limited partnership
 
By:MACK-CALI REALTY CORPORATION, a Maryland corporation, General Partner
 
By: /s/ Barry Lefkowitz
Name:  Barry Lefkowitz
Title:  Executive Vice President and Chief Financial Officer
 



The address of Guarantor is:


               Mack-Cali Realty, L.P.
               c/o Mack-Cali Realty Corporation
               343 Thornall Street
               Edison, New Jersey  08837
               Attn: Mitchell E. Hersh, President and Chief Executive Officer


With a copy to:


 
General Counsel

 
Mack-Cali Realty Corporation

 
343 Thornall St.

 
Edison, New Jersey 08837

 
Attention:  Roger W. Thomas



The address of Lender is:
 

                THE PRUDENTIAL INSURANCE COMPANY OF AMERICA AND VPCM, LLC
 
c/o Prudential Asset Resources, Inc.

 
2100 Ross Avenue, Suite 2500

 
Dallas, Texas   75201

 
Attention:  Asset Management Department;  Reference Loan No. 706 108 237 and
706 108 267



With a copy to:


                THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
c/o Prudential Asset Resources, Inc.

 
2100 Ross Avenue, Suite 2500

 
Dallas, Texas   75201

 
Attention:  Legal Department;  Reference Loan No. 706 108 237 and 706 108 267


 
 
11

--------------------------------------------------------------------------------

 
